Citation Nr: 1517957	
Decision Date: 04/27/15    Archive Date: 05/05/15

DOCKET NO.  13-24 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to a rating in excess of 10 percent for degenerative disc disease of the lumbosacral spine, to include a total rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran had active, honorable service from June 1978 to October 1985.  He also had a period of service from October 1985 to March 1987, but the character of his discharge constitutes a bar to Department of Veterans Affairs (VA) benefits for this period of service.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the North Little Rock, Arkansas VA Regional Office (RO) that granted service connection for the Veteran's low back disability and assigned a 10 percent evaluation for it, effective September 2009.  The Veteran disagreed with the assigned rating with respect to this 10 percent rating only.  The Board notes that he did not appeal that aspect of the January 2011 rating decision that granted a separate 10 percent rating for right lower extremity lumbar radiculopathy.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

During the March 2014 hearing before the undersigned, the Veteran testified that his low back disability had increased in severity.  He stated that his pain was chronic and severe, and that his range of motion had decreased since the most recent VA examination.  He also referred to treatment he receives at the VA for his low back disability.  The current treatment reports are not in the record.

The most recent VA examination for the low back was conducted in November 2010.  The United States Court of Appeals for Veterans Claims has held that where the veteran claims that a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, the VA must provide a new examination.  Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  Under 38 C.F.R. § 3.326(a) (2014), a VA examination will be authorized where there is a possibility of a valid claim.

An April 2012 Social Security Administration decision is of record.  This shows the Veteran was considered disabled for such benefits due, in part, to degenerative disc disease.  The medical records on which this determination was based are not in the record.  When VA has notice of the existence of relevant Social Security Administration records, VA's duty to assist includes obtaining such records from that agency (they also are constructively of record).  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).

A claim for a TDIU rating is part of an increased rating claim when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009) (request for a TDIU, either stated or implied by a fair reading of the claim or of the evidence of record, is not a separate claim for benefits, but part of the claim for increase).  The Veteran testified at the March 2014 Board hearing that he had not worked since August 2009 and that he had left his last job because of his back problems.  In this case, given the Veteran's testimony, the issue of entitlement to TDIU has been reasonably raised by the record, is considered part of the increased rating claim on appeal, and must be developed and adjudicated.

Accordingly, the case is REMANDED for the following action:

1.  Ensure VCAA compliance with the duty to notify with respect to the claim for a TDIU rating, and send him a TDIU application (VA Form 21-8940) to complete and return.

2.  Complete any additional evidentiary development necessary to adjudicate a claim for a TDIU, to specifically include collecting and verifying information concerning the Veteran's complete educational and occupational history.

3.  Please ask the Veteran to identify all providers of evaluations and/or treatment (VA and non-VA) he has received for his low back disability, and to submit authorizations for VA to secure records of all such evaluations and treatment from any private providers.  Then, secure complete clinical records of the evaluations and treatment from all providers identified that are not currently associated with the record on appeal.

4.  Please arrange for a VA examination and medical opinion to:

(a) determine the current severity of the Veteran's degenerative disc disease of the lumbar spine; and

(b) to provide an opinion as to the functional impairment of the Veteran's service-connected degenerative disc disease of the lumbar spine.  In proffering this opinion, the examiner should review the claims file and address the Veteran's functional limitations due to his service-connected low back disability as it may relate to his ability to function in a work setting and to perform work tasks such as walking, standing, and sedentary tasks.  The examiner must specifically take into consideration the Veteran's level of education, any special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.

A complete rationale for all opinions must be provided.

5.  After the above development requested is completed, adjudicate the claims for a higher rating for degenerative disc disease of the lumbosacral spine and for a TDIU rating.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




